

 
 
Exhibit 10.4
EMPLOYMENT AGREEMENT
CBOND SYSTEMS LLC. (The "Company) and Bruce Rich (the "Employee") hereby enter
into this EMPLOYMENT AGREEMENT (the "Agreement") dated as of August 10, 2013, as
follows:
1. Employment.
The Company or any one or more of its affiliated corporations shall employ
Employee, and Employee shall be employed by the Company or any one or more of
its affiliated corporations upon the terms and subject to the conditions set
forth in this Agreement.
2. Term of Employment.
The period of Employee's employment under this Agreement shall begin as of the
date hereof, and shall continue for a period of five (5) years thereafter
(subject to any "termination" terms herein); provided, that the agreement shall
automatically be renewed for successive two (2) year periods after the initial
two (2) year period (the "Employment Term"), unless terminated pursuant to the
terms of this Agreement.
3. Duties and Responsibilities.
(a) Employee shall serve as Chairman of the Board of Directors and as Chief
Executive Officer ("CEO") and shall be based at the Company's offices in
Houston, Texas or elsewhere by agreement. Employee will have active involvement
in the Company's vision, strategy, market selection and execution. Employee will
report to the Board of Directors.
(b) Employee shall faithfully serve the Company, and/or its affiliated
corporations, devote Employee's full working time, attention and energies to the
business of the Company, and/or its affiliated corporations, and perform his
duties under this Agreement to the best of Employee's abilities
(c) Employee shall i) comply with all applicable laws, rules and regulations,
and all requirements of all applicable regulatory, self-regulatory, and
administrative bodies; and ii) comply with the Company's rules, procedures,
policies, requirements, and directions.
4. Compensation and Benefits.
(a) Salary. During the Employment Term, the Company shall pay Employee $25,000
per month and receive payment on the 1st calendar day of each month. Such Salary
shall be paid in accordance with the Company's standard payroll practices for
its employees.
(b) Employee will obtain Option to elect to purchase all or any part of
Employee's unpaid compensation and benefits in units of the Company. The
purchase price per unit (the "Exercise Price") shall be equal to $0.10 par value
("Units"). If the Company shall be the surviving corporation in any merger or
consolidation, the Option granted hereunder (to the extent that it is still
outstanding) shall pertain to and apply to the securities to which a holder of
the same number of units that are then subject to the Option would have been
entitled. No fractional units shall be issued under this Agreement. To the
extent a fractional unit is earned or exercised, the number of units shall be
rounded down to the nearest whole number.
(c) The right to exercise the Option shall accrue as set forth in this
Agreement. In the event that Employee has a Termination of Service for any
reason this Option shall immediately thereupon terminate, except that Employee
shall have one (1) year from such termination to exercise any unexercised
portion of the Option which is then exercisable. The Option shall be
non-transferable by Employee other than by a designation made in a form and
manner acceptable to the Company.
 
Exhibit 10.4 -- Page 1

--------------------------------------------------------------------------------

 
The Option may be exercised by the person then entitled to do so as to any Units
which may then be purchased (a) by giving written notice of exercise to the
Company, specifying the number of full units to be purchased and accompanied by
full payment of the purchase price thereof, and (b) by giving satisfactory
assurances in writing if requested by the Company, signed by the person
exercising the Option, that the Units to be purchased upon such exercise are
being purchased for investment and not with a view to the distribution thereof.
(d) If employee is successful in raising investment capital for the Company then
employee will be paid 5% of the first $10 million, plus 4% of the next $10
million and 3% of everything above $20 million.
(e) If employee procures new business then employee will be paid a 5% sales
commission based on gross profit [sales price minus cost of goods sold).
(f) Company will provide life, health, dental and vision insurance benefits
coverage.
(g) Company will provide a car allowance of $500.00 per month
(h) Expense Reimbursement. The Company shall promptly reimburse Employee for the
ordinary and necessary business expenses incurred by Employee in the performance
of the duties hereunder in accordance with the Company's customary practices
applicable to employees, provided that such expenses are incurred and accounted
for in accordance with the Company's policy and are related to C-Bond business
activities related to customers, investors, and licenses. Expenses for travel
for C-Bond related activities will be reimbursed with pre-approval for the
travel plans.
5. Termination of Employment
Employee's employment hereunder may be terminated under the following
circumstances:
(a) Death. Employee's employment hereunder shall terminate upon Employee's
death.
(b) Total Disability. The Company may terminate Employees employment hereunder
upon Employee becoming "Totally Disabled". For purposes of this Agreement,
Employee shall be 'Totally Disabled" if Employee is physically or mentally
incapacitated so as to render Employee incapable of performing Employee's usual
and customary duties under this Agreement, as determined by the Company's Board
of Directors.
6. Compensation Following Termination of Employment.
In the event that Employee's employment hereunder is terminated, Employee shall
be entitled to the following compensation and benefits upon such termination.
(a) Any accrued but unpaid Salary for services rendered to the date of
termination and; any accrued but unpaid expenses required to be reimbursed under
this Agreement through the date of termination.
7. Restrictive Covenants
(a) Competitive Activity. Employee covenants and agrees that at all times during
Employees period of employment with the Company, and during the period that
payments are made to, or benefits are received by, Employee pursuant to this
Agreement, Employee will not, directly or indirectly through others, engage in,
assist (whether Employee receives a financial benefit or not), or have any
active interest or involvement, whether as an employee, agent, consultant,
creditor, advisor, officer, director, stockholder (excluding holdings of less
than 1% of the stock of a public company), partner or proprietor of, or any type
of principal whatsoever in, any person, firm, or business entity which directly
or indirectly, is engaged in a business competing with any business conducted
and carried on by the Company or any of its subsidiaries, without the Company's
specific written consent to do so. Employee further agrees that for a period of
two (2) years after the date payments made to, or benefits received by, Employee
pursuant to this Agreement cease, or for a period of two (2) years following the
date of termination of Employee's employment, whichever is later (whether such
termination is voluntary or involuntary by wrongful discharge, or otherwise),
Employee will not, directly or indirectly through other persons, engage in,
assist (whether Employee receives a financial benefit or not), or have any
active interest or involvement, whether as an employee, agent, consultant,
creditor, advisor, officer, director, stockholder (excluding holdings of less
than 1% of the stock of a public company), partner or proprietor of, or any type
of principal whatsoever in, any person, firm, or business entity which, directly
or indirectly, is engaged in a business competing with any business conducted
and carried on by the Company or any of its subsidiaries, without the Company's
prior written consent.
 
Exhibit 10.4 -- Page 2

--------------------------------------------------------------------------------

 
(b) Non-Solicitation. Employee covenants and agrees that at all times during
Employee's period of employment with the Company, and for a period of one year
after the date payments made to, or benefits received by. Employee pursuant to
this Agreement cease, or two years after the date of termination of the
Employee's employment, whichever is later (whether such termination is voluntary
or involuntary by wrongful discharge, or otherwise), Employee will not, directly
or indirectly through others, iii) induce any customers of the Company or its
affiliates to patronize any similar business which competes with any business of
the Company or its subsidiaries; iv) canvass, solicit or accept any similar
business from any customer of the Company or its affiliates; v) request or
advise any customers of the Company or its affiliates to withdraw, curtail or
cancel such customer's business with the Company or its affiliates; vi) disclose
to any other person, firm or corporation the names or addresses of any of the
customers of the Company or its subsidiaries; or vii) cause, solicit, entice, or
induce any present or future employee of the Company or any of its subsidiaries
to have the employ of the Company or such subsidiary or to accept employment
with, or compensation from, the Employee or any other person, firm, association,
or corporation, without the Company's prior written consent.
(c) Non-Disparagement. Employee covenants and agrees that Employee shall not
engage in any pattern of conduct that involves the making or publishing of
written or oral statements or remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) which are disparaging, deleterious or damaging to the integrity,
reputation or goodwill of the Company, its management, or of the management of
the Company's affiliates.
(d) Protected Information. Employee recognizes and acknowledges that Employee
has had and will continue to have access to various confidential or proprietary
information concerning the Company and its affiliates of a special and unique
value which may include, without limitation, viii) books and records relating to
operation, finance, accounting, sales, personnel and management, ix) policies,
procedures, and matters relating particularly to the Company, its affiliates or
their respective operations, including customer service requirements, costs of
providing service and equipment, operating costs and pricing matters, and
x) various trade or business secrets, including customer lists, route sheets,
business opportunities, marketing or business diversification plans, business
development and bidding techniques, training materials, methods and processes,
proprietary information, financial data and the like (collectively, the
"Protected Information"); provided, however, that information which is or
becomes a part of the public domain through no fault or action of the Employees
shall not be considered Protected Information. Employee therefore covenants and
agrees that Employee will not at any time, either while employed by the Company
or afterwards, knowingly make any independent use of, or knowingly disclose to
any other person or organization (except as authorized by the Company) any of
the Protected Information, provided that Employee may disclose Protected
Information if required by court order or a subpoena after giving prior written
notice to the Company.
 
Exhibit 10.4 -- Page 3

--------------------------------------------------------------------------------

 
9. Withholding Taxes
The Employee shall assume all legal duties and responsibilities that include but
are not limited to tax liabilities. Employee acknowledges and agrees that the
liability for all Tax-Related Items legally due by employee is and remains
Employee's responsibility
10. Non-Disclosure Agreement Terms.
Employee agrees that Employee will not disclose the terms of this Agreement to
any third party other than Employee's immediate family, attorney, accountants,
or other consultants or advisors, or except as may be required by any
governmental authority.
11. Sources of Payment.
All payments provided under this Agreement, other than payments made pursuant to
a plan which provides otherwise, shall be paid from the general funds of the
Company, and no special or separate fund shall be established, and no other
segregation of assets made, to assure payment.
12. Assignment.
Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. This Agreement shall not be
assignable by Employee, and shall be assignable by the Company only to any
financially solvent corporation or other entity resulting from the
reorganization, merger or consolidation of the Company with any other
corporation or entity or any corporation or entity to or with which the
Company's business or substantially all of its business or assets may be sold,
exchanged or transferred, and it must be so assigned by the Company to, and
accepted as binding upon it by, such other corporation or entity in connection
with any such reorganization, merger, consolidation, sale, exchange or transfer
(the provisions of this sentence also being applicable to any successive such
transaction).
13. Entire Agreement; Amendment.
This Agreement shall supersede any and all existing oral or written agreements,
representations, or warranties between Employee and the Company or any of its
subsidiaries or affiliated entities relating to the terms of Employee's
employment by the Company. It may not be amended except by a written agreement
signed by both parties.
14. Governing Law and Venue.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas applicable to agreements made and to be performed in that
State, without regard to its conflict of laws. Venue for any legal dispute will
be in the state District Courts of Houston, Harris County, Texas.
15. Notices.
Any notice, consent, request or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by registered or certified mail, return receipt
requested, or by facsimile or by hand delivery, to those listed below at their
following respective addresses or at such other address as each may specify by
notice to the others:

To the Company:
C-Bond Systems LLC.
5925 Almeda Road #2515
Houston, Texas 77004

 
Exhibit 10.4 -- Page 4

--------------------------------------------------------------------------------

 

To the Employee:
Bruce Rich
5925 Almeda Road #2515
Houston, Texas 77004

16. Review of Agreement.
Employee acknowledges that he b) has carefully read and understands all of the
provisions of this agreement and has had the opportunity for this Agreement to
be reviewed by counsel, c) is voluntarily entering into this Agreement an d) has
not relied upon any representation or statement by the Company (or its
affiliates, equity holders, agents, representatives, employees and attorneys)
with regard to the subject matter or effect of this Agreement
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the date written below.
Date: 8/10/13
C-BOND SYSTEMS, LLC
 
BRUCE RICH
         
By:
/s/ Bruce Rich   
By:
/s/ Bruce Rich   
Bruce Rich, CEO
                         
By:
/s/ Paul Brogan         
Paul Brogan, President
     

 
 
Exhibit 10.4 -- Page 5

--------------------------------------------------------------------------------

 
ADDENDUM TO
EMPLOYMENT AGREEMENT
GRANT OF OPTION RIGHTS
THIS ADDENDUM TO EMPLOYMENT AGREEMENT (the "Addendum") is made as of even date
with the Employment Agreement to which it is attached and into which it is
incorporated (the "Agreement"), by and between C-Bond systems, a Texas company
(the "Company"), and Bruce Rich (the "Executive");
WITNESSETH:
WHEREAS, the Company and the Executive wish to enter into a written agreement
setting forth the terms and conditions for the granting of certain option rights
as set forth below;
NOW, THEREFORE, in consideration of the foregoing premises and the promises and
covenants in the Agreement and in this Addendum, the parties hereto agree as
follows:
Option to Purchase Stock. Upon execution of the Agreement and this Addendum by
both parties, the Executive shall be granted an option (the "Option") to
purchase 3,000,000 units (the "Option") of the common units of C-Bond Systems,
LLC ("CBOND"). For all purposes of this Agreement and Addendum, the Grant Date
shall be August 10, 2013. The Executive's right to purchase the Option units
pursuant to this provision shall accrue as described in the vesting period
provision set forth at Section below (the "Vesting Period"). The Executive may
exercise such Option at any time prior to the tenth anniversary of the date of
the Agreement. The Executive's exercise of all Option rights shall be effected
in accordance with the terms of C-Bond Systems operating agreement.
Compensation Plan (the "Plan"). Executive's rights with respect to all units
that are the subject of this provision shall be governed by the terms of C-Bond
Systems operating agreement.
Options to Purchase Units. Upon execution of the Agreement and this Addendum by
both parties, Executive shall effective upon the Grant Date be granted rights as
set forth herein to 3,000,000 units subject to vesting requirements to be
determined by the Company for its senior executives and the approval of said
Incentive Compensation, Executive shall, for so long as he is employed pursuant
to the Agreement, be awarded an annual stock option grant (the "Annual Grant")
of a minimum of 1,000,000 units of C-Bond System common units. If any Annual
Grant or portion of Annual Grant is scheduled to vest within ninety (90)
calendar days after a Triggering Termination (as that term is defined in this
Addendum), such Annual Grant or portion of Annual Grant shall vest as scheduled
notwithstanding such Triggering Termination, provided, however, that any
exercise of option rights obtained pursuant to such a vesting must be performed
by the Executive within ninety (90) calendar days after such Triggering
Termination. Except as provided in the immediately foregoing sentence, any
Annual Grant or portion of Annual Grant that has not vested on the effective
date of any termination or expiration of Executive's employment with the Company
shall be forfeited by the Executive. All rights of Executive with respect to the
Annual Grant shall be subject to the terms of the operating agreement. The grant
of Options described in this Section and Executive's compensation as described
in the Agreement shall be subject to all applicable federal and/or state
withholding requirements as determined by the Company.
Vesting Period. (a) With respect to all units of Option Units which are the
subject of the rights and/or Option(s) described in the provisions set forth
above, the Vesting Period shall begin on the Grant Date. The Vesting Period with
respect to each installment shown on the schedule shall end on the Vesting Date
applicable to such installment. If C-Bond Systems is sold prior to August 10,
2016, Executive will at that time become fully vested.
Vesting Installment Date:
(a) 1,000,000 units of Option Units exercisable at .10 per unit on August 10,
2014
(b) 1,000,000 units of Option Units exercisable at .10 per unit on August 10,
2015
(c) 1,000,000 units of Option Units exercisable at .10 per unit on August 10,
2016
 
Exhibit 10.4 -- Page 6

--------------------------------------------------------------------------------

 
Termination. In the event of a termination of the Executive's employment by the
Company that: (i) is Without Cause as described in the Employment Agreement; or
(ii) is a termination by the Executive for Good Reason as defined in Employment
Agreement; or (iii) occurs because on or before the Offer Date (as defined in
the Agreement) the Company fails to extend or renegotiate this Agreement with
Executive at expiration (any of the foregoing a "Triggering Termination"), then,
notwithstanding the foregoing provisions, Executive shall as of the termination
of Executive's employment become vested in the shares of Option rights to all of
the Option Units, and become owner of the Option Units (subject to the
conditions described below) such Option rights free of all restrictions
otherwise imposed by this Agreement (other than transfer or other restrictions
imposed by the operating agreement, the Securities Act of 1933 or the Securities
Exchange Act of 1934, as amended or the rules thereto), prior to the date the
Option rights would otherwise become vested; provided, however, that any
exercise of Option rights pursuant to such a Triggering Termination must be
performed by the Executive within ninety (90) calendar days after the date of
such Triggering Termination or will be forfeited by the Executive. If a
Triggering Termination occurs because the Company declines to extend or
renegotiate this Agreement with Executive at the end of its term, then the
effective date of such Triggering Termination shall be the date on which the
term of the Agreement expires or Executive's termination of employment if later.
In the event of any termination or expiration of Executive's employment with the
Company other than pursuant to a Triggering Termination, any Option Units that
has not vested on the date such termination or expiration occurs shall be
forfeited by the Executive. All Option Units shall be subject to any
restrictions imposed by the Securities Act of 1933 or the Securities Exchange
Act of 1934, as amended or the rules thereto.
Effective Date. Any term or provision contained in this Addendum to the contrary
herein notwithstanding, the terms and provisions of this Addendum and all rights
and/or options granted herein shall be subject to the provisions of the
Operating Agreement and to the prior review and approval of C-Bond Systems Board
of Directors.
Application of IRC Section 162(m). In the event the Executive is or becomes a
proxy-named executive or the Company in relation to the Executive is otherwise
subject to the provisions of Section 162(m) of the Internal Revenue Code, the
Company may defer the payment of all compensation to which Executive is entitled
pursuant to this Addendum or the Agreement or otherwise take all measures, the
Company reasonably deem necessary or advisable to comply with said
Section 162(m) of the Internal Revenue Code or any successor provision with
respect to deductibility of executive compensation. Any term or provision herein
to the contrary notwithstanding, the timing and other conditions of any grants,
options or payments to be made under this Addendum shall be subject to the
requirements of all applicable laws and regulations, whether or not they are in
existence or in effect when this Addendum is executed by the parties hereto.
Entire Agreement. Subject to the Employment Agreement to which this Addendum is
attached as an addendum thereunder, this Addendum, in conjunction with the
Agreement in its entirety, contains the entire agreement of the parties with
regard to the subject matter hereof, supersedes all prior agreements and
understandings, regarding such subject matter, whether written or oral, and may
only be amended by an agreement in writing signed by the parties thereto.
No Effect on Agreement. Except as otherwise specifically set forth in this
Addendum, all terms and conditions contained in the Agreement of which this
Addendum is made part are and shall remain unmodified hereby
IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date set forth hereinabove.
 
C-BOND SYSTEMS, LLC
 
BRUCE RICH
         
By:
/s/ Paul Brogan   
By:
/s/ Bruce Rich                 
Title:
President   Date:                        

 

    

Exhibit 10.4 -- Page 7

--------------------------------------------------------------------------------

The Managers of the Company hereby join in the execution of this Agreement to
evidence their consent of the attached Employment Agreement pursuant to the
Company Limited Liability Agreement.
WE CONSENT AND AGREE TO THE ATTACHED EMPLOYMENT AGREEMENT OF BRUCE RICH ON THE
DATE WRITTEN BELOW:
Date: 10/1/13

/s/ Paul
Brogan                                                                      
PAUL BROGAN, Manager



/s/ Bruce
Rich                                                                         
BRUCE RICH, Manager



/s/ Sergio Moreira,
Jr.                                                            
SERGIO MOREIRA, JR., Manager
 
 
Exhibit 10.4 -- Page 8

--------------------------------------------------------------------------------

 
AMENDMENT TO ADDENDUM AND AGREEMENT BETWEEN CBOND
SYSTEMS, LLC AND BRUCE RICH
This Amendment to Addendum and Agreement between CBond Systems, LLC and Bruce
Rich (the "Agreement") is made effective as of the 31st day of December, 2017
between Bruce Rich, ("Rich") and CBond Systems, LLC, a Texas limited liability
company ("Company").
WHEREAS:
A.           Rich and Company entered into that certain Employment Agreement
dated August 10, 2013, as amended (the "Employment Agreement") which contained
an Addendum to Employment Agreement Grant of Option Rights (the "Addendum") and
which such Addendum provided for certain option rights as provided therein; and
B.            Pursuant to the terms of this Agreement, the parties desire to
amend the Addendum.
C.            Pursuant to the terms of this Agreement, the parties desire to
agree to certain other terms and conditions.
NOW THEREFORE in consideration of the premises and the mutual covenants and
agreements herein contained and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged by each party) and in
consideration, in part for the earlier mutually agreed termination of the
Employment Agreement, the parties covenant and agree each with the other as
follows:

1.
The Addendum is hereby amended as follows:

Company hereby confirms, ratifies, and agrees that (i) Rich has a valid, binding
and enforceable right in and to an option to purchase three million common units
under the Addendum (as defined in the Addendum, the "Option"), which such
Addendum is adopted and incorporated by reference herein for all purposes,
(ii) that all of the Option units under the Addendum have vested, (iii) the
Option provides Rich the right to purchase three million (3,000,000) Company
common units at $.10 per unit, (iv) that the Option is valid, binding,
effective, enforceable and available for exercise by Consultant, and that a
"Termination of Service" or "Triggering Termination" has not occurred or been
deemed to have occurred as those terms are defined under the Employment
Agreement and Addendum, (v) that the Company agrees that Rich has the right to
exercise the Option for a three (3) year period beginning December 31, 2017, and
(vi) that the Option, and the corresponding exercise price and number of common
units for purchase, shall apply to any successor entity or corporation as a
result of any merger, consolidation, reorganization or any other type of
transaction involving the Company and the related conversion of common units
into any other securities, and that the exercise price and the corresponding
securities available for purchase under the Option shall be accordingly adjusted
based on the number of securities to which a holder of the same number of units
that are then subject to the Option would have been entitled.
 
Exhibit 10.4 -- Page 9

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary contained in the Option, so long as the
Company has any securities trading in a public market, the Option shall not be
exercisable by the holder thereof to the extent (but only to the extent) that
after giving effect to such exercise the holder (together with any of its
affiliates) would beneficially own in excess of 9.99% (the "Maximum Percentage")
of the Company's securities trading in a public market ("Common Stock"). To the
extent the above limitation applies, the determination of whether this Option
shall be exercisable (vis-a-vis other convertible, exercisable or exchangeable
securities owned by the holder or any of its affiliates) and of which such
securities shall be convertible, exercisable or exchangeable into or for traded
securities (as the case may be, as among all such securities owned by the
holder) shall, subject to such Maximum Percentage limitation, be determined on
the basis of the first submission to the Company for conversion, exercise or
exchange (as the case may be). No prior inability to exercise this Option
pursuant to this paragraph shall have any effect on the applicability of the
provisions of this paragraph with respect to any subsequent determination of
exercisability. For the purposes of this paragraph, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(d) of the Securities and Exchange Act of 1934, as amended, (the
"Exchange Act") and the rules and regulations promulgated thereunder. The
provisions of this paragraph shall be implemented in a manner otherwise than in
strict conformity with the terms of this paragraph to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
Maximum Percentage beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
Maximum Percentage limitation. The limitations contained in this paragraph shall
apply to a successor holder of this Option. The holders of Common Stock shall be
third party beneficiaries of this paragraph and the Company may not waive this
paragraph without the consent of holders of a majority of its Common Stock. For
any reason at any time, upon the written or oral request of the holder, the
Company shall within one (1) business day confirm orally and in writing to the
holder the number of shares of Common Stock then outstanding, including by
virtue of any prior conversion or exercise of convertible or exercisable
securities into Common Stock, including, without limitation, pursuant to this
Option. At any time the holder may increase or decrease the Maximum Percentage
to any other percentage not in excess of 9.99% as specified in a written notice
by the holder to the Company (subject to the Company's consent, not to be
unreasonably withheld); provided that (i) any such increase or decrease will not
be effective until the 61st day after such notice is delivered to the Company,
and (ii) any such increase or decrease will apply only to the holder sending
such notice and not to any other holder of the Option. Notwithstanding any other
provision, at no time may the holder exercise this Option such that the number
of Option Shares to be received pursuant to such exercise, aggregated with all
other shares of Common Stock then owned, or deemed beneficially owned, by the
holder and its affiliates, would result in the holder and its affiliates owning
more than 9.99% of all of such Common Stock as would be outstanding on the date
of exercise, as determined in accordance with Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder. In addition, as of any
date, the aggregate number of shares of Common Stock into which this Option is
exercisable within 61 days, together with all other shares of Common Stock then
beneficially owned (as such term is defined in Rule 13(d) under the Exchange
Act) by holder and its affiliates, shall not exceed 9.99% of the total
outstanding shares of Common Stock as of such date.
 
Exhibit 10.4 -- Page 10

--------------------------------------------------------------------------------

 
Further, Company agrees that upon the earlier of one (1) year of the closing of
a merger transaction with a public company or a registration statement that
covers all of the shares of the Company, that it shall file and not withdraw an
S-8 registration statement covering all of Rich's outstanding Company common
units held be Rich or his assignees (including any shares issuable or issued in
exchange for common units, the "Shares"), if any, including without limitation,
any shares issued or issuable pursuant to any exercise of the Option, as core
shares covered by such filing.

2.
Company hereby confirms and agrees, and represents and warrants that (i) all
common units and the Option held by Rich are assignable and transferable by
Rich, in whole or in part, upon notice to the Company by Rich, and that Company
preapproves such assignment, (ii) all existing Company common units held and
owned by Rich or his assignees (including any shares issuable or issued in
exchange for common units) shall be treated no less favorably in all respects
than any other common units (or shares issued or issuable in exchange for common
units or other obligations) held by, or issued to, any other existing or new
equity holder of the Company, and (iii) the anti-dilution provision and rights
under paragraph 1(b) of the August 1, 2017 amendment to the Employment Agreement
are adopted and incorporated by reference herein for all purposes, and continue
and survive as valid and binding obligations of the Company with respect to all
common units held by Rich.

3.
Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. This Agreement shall not be
assignable by Rich or Company, without the prior written consent of the other
party, provided however that this Agreement shall be binding upon Company and
any entity resulting from the reorganization, merger, transaction, acquisition,
or consolidation of the Company with any other corporation or entity or any
corporation or entity to or with which the Company's business, equity interests,
or substantially all of its business or assets may be sold, exchanged or
transferred (the provisions of this sentence also being applicable to any
successive such transaction).

4.
In all other respects, this Agreement incorporates and continues the terms and
conditions set forth in the Addendum and such terms and conditions remains in
full force and effect, except as amended in this Agreement.

5.
This Agreement may be executed and delivered in any number of counterparts with
the same effect as if the parties had all signed and delivered the same
Agreement, and each counterpart will be construed together to be an original,
and will constitute one and the same Agreement.

 
Exhibit 10.4 -- Page 11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the Parties have duly executed and delivered this Agreement.
 
 
BRUCE RICH
 
CBOND SYSTEMS, LLC
         
By:
/s/  Bruce Rich  
By:
/s/                  
Date:
    Name:                    Title:                     Date::                 
     

 
 
 

Exhibit 10.4 -- Page 12

--------------------------------------------------------------------------------